Citation Nr: 1625748	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-46 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing in March 2016; a transcript of that proceeding has been associated with the electronic claims file. 


FINDING OF FACT

The most competent and probative evidence of record demonstrates that a right knee disability is related to an injury sustained during active duty service.  


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, diagnosed as osteoarthritis with meniscal tear and chondromalacia patella, have been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a)(2015).  In the present case, the Board is granting the claim for service connection for a right knee disability.  This decision constitutes a full grant of the benefits remaining on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection for a Right Knee Disability

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a)(2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service. See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the competent evidence shows that the Veteran has a current diagnosis of right knee osteoarthritis.  For a chronic disease such as arthritis (degenerative joint disease), service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R § 3.303(b).  

The presumptive service connection provisions based on chronic in-service symptoms and continuity of symptomatology after service under 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

A lay person is competent to report on the onset and reoccurrence of current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Pain is a condition capable of lay observation; however, arthritis is not the sort of medical condition that is capable of lay observation.  Arthritis is not visible and requires an x-ray or similar study and skilled interpretation of the x-ray for diagnosis.  As well, arthritis is not diagnosed based on symptoms of pain alone, of which the Veteran is competent to observe and state, but its presence is based on radiologic findings or other clinical testing. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. See 38 U.S.C.A. § 1154(a)(West 2014); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  As with all claims, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran contends that he injured his right knee in-service while participating in a mandatory sport/training exercise. See Hearing Transcript.  During his hearing and in other statements of record, he explained that he injured his right heel/foot in the same incident in which he injured his right knee; as explained below, this is significant because service treatment records document a right foot/heel injury, but not a right knee injury.  In any event, he has endorsed continuous right knee symptoms since the time of the in-service injury.  

As an initial matter, there is evidence of a current right knee disability.  Indeed, private and VA examiners have diagnosed the Veteran with osteoarthritis, chondromalacia patella, and medial meniscal tear of the right knee.  Accordingly, the first element of service connection has been established here.  

With respect to the second element of service connection - namely, evidence of in-service incurrence or aggravation of a disease or injury - service treatment records (STRs) are silent for complaints, treatment, or diagnoses of a right knee condition.  However, the Veteran has consistently reported that he injured his right knee when he fell during a mandatory sports exercise in-service.  He also asserted that he injured his right heel/foot during the same incident. See April 2011 Statement from Veteran; see also Hearing Transcript.  STRs confirm an acute injury to the right heel/foot in December of 1983.  

The Veteran is competent to report that he sustained an injury to his right knee/heel/foot during service and STR's confirm that there was an injury to the right extremity. See Layno, supra.  The Board can find no reason to doubt the credibility of such statements as they have been consistently reported throughout the record. See, e.g., 2006 VA Treatment Record.  Accordingly, the Board will resolve reasonable doubt in favor of the Veteran, and find that the second element of service connection - i.e., evidence of an in-service injury- has been established here.  

The remaining question for consideration is whether the currently diagnosed right knee disability is related to the aforementioned in-service injury.  On the question of nexus, there are two medical opinions of record - one is a private medical opinion in support of the Veteran's claim, the other is a VA medical opinion against it. (Note: there is a September 2010 private opinion of record which purports to relate the right knee disability to service, but it does not contain a rationale and will not be further discussed here). 

Specifically, in a March 2011 VA examination report, the Veteran reported that he injured his right knee in-service and that he started to have persistent knee problems after service.  The examiner opined that it was less likely as not that the Veteran's right knee condition had its onset during active duty and reasoned that there was no evidence of a right knee condition in-service.  

With respect to the private opinion, in March 2016, Dr. J.H. stated that he had been managing the Veteran's right knee condition since 2011, at which time the Veteran presented with worsening right knee pain that began in-service.  At that time, the Veteran had aggravating symptoms, and over the next 4 to 5 years he began to note steady but worsening knee pain.  Dr. J.H. stated that this made it very difficult for him to walk normally causing him to limp, and that he was unable to balance effectively or push off with his right foot and heel.  Dr. J.H. opined that it was at least as likely as not that the right knee condition "originated during the service, and due to the degenerative nature of this it has demonstrated that it is continuing, to worsen."  The opinion was accompanied by an April 2016 medical statement from Dr. J.H., in which he stated that he was familiar with the Veteran's current medical problems and past medical history, and that, in his opinion right knee osteoarthritis with chronic meniscal tear was at least as likely as not related to the acute injury he suffered in-service.  

As demonstrated by the above opinions, the record before the Board contains some evidence favorable to the claim and some evidence unfavorable to the claim.  Under such circumstances, the Board's duty is to assess the probative value of the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  

In this case, the Board finds the March 2011 VA medical opinion to be of little to no probative value.  Specifically, the examiner based his opinion exclusively on the fact that a knee disability was not shown during service.  However, the VA examiner did not properly account for the Veteran's lay statements regarding his reported injury to his knee and simultaneous injury to the right heel/foot, his symptoms in-service, or his report of symptoms since service separation. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  For these reasons, the Board finds the VA opinion to be of little probative value. 

On the other hand, Dr. J.H.'s opinion was based on the Veteran's competent reports of in-service injury and continued knee symptoms since that time; it was provided after a thorough review of the Veteran's current and past medical history; and it contains a sound medical rationale in support of its conclusion.  The Board can find no reason to call into question or otherwise discount the probative weight of Dr. J.H.'s opinion.  Overall, the opinion is clear and unequivocal, and it was based on the relevant information, including the relevant in-service and post-service information.  Moreover, Dr. J.H.'s explanation is understandable, and all inferences appear to follow from the facts and information given.  For these reasons, the Board finds Dr. J.H.'s opinion to be highly probative as to the issue of nexus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In sum, all of the elements of service connection have been met in this case.  The Veteran has a currently diagnosed right knee disability; STRs document injury to the right lower extremity and the Veteran has competently reported injury to the right knee at that time; and the most probative evidence of record, namely, Dr. J.H.'s opinion, relates the right knee disability to an injury sustained during active duty service.  Resolving any remaining reasonable doubt in favor of the Veteran, the criteria for service connection for a right knee disability have been met.


ORDER

Service connection for a right knee disability is granted. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


